SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K REPORT OF FOREIGN PRIVATE ISSUER PURSUANT TO RULE 13a-16 or 15d-16 OF THE SECURITIES EXCHANGE ACT OF 1934 For the month of June, 2009 Commission File Number 0-25629 GRAND TOYS INTERNATIONAL LIMITED (Exact name of registrant as specified in its charter) Level 14, Tower 1 Admiralty Centre 18 Harcourt Road Hong Kong (Address of principal executive office) Indicate by check mark whether the registrant files or will file annual reports under cover Form20-F or Form 40-F. Form 20-Fx Form 40-Fo Indicate by check mark if the registrant is submitting the Form6-K in paper as permitted by Regulation S-T Rule 101(b)(1):o Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(7): o Indicate by check mark whether by furnishing the information contained in this Form, the registrant is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yeso Nox If "Yes" is marked, indicate below the file number assigned to the registrant in connection with Rule 12g3-2(b): 82- On June 4, 2009, Grand Toys International Limited issued a press release announcing the voluntaryliquidation of the company. Copy of the press release datedJune 4, 2009is being furnished as Exhibit 99.1 to this report and incorporated herein by reference. SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Date: June 4, 2009 Grand Toys International Limited By: /s/ Jeff Hsieh Jeff Hsieh Director EXHIBITS Exhibit Description of Exhibit Press Release dated June 4, 2009
